Citation Nr: 0333116	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  96-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for right leg 
arthritis.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.  

4.  Entitlement to a rating higher than 10 percent for a left 
wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 RO decision that, in part, granted 
service connection and noncompensable ratings for a left 
wrist disorder (i.e., residuals of a fracture of the left 
ulna) and for bilateral hearing loss.  In that decision, the 
RO also denied service connection for and eye disorder, and 
for hip and leg arthritis.  In May 1999, the RO raised the 
left wrist disability rating to 10 percent, and the veteran 
continues to appeal for a higher rating.  Since the initial 
denial of service conneciton for hip and leg arthritis, the 
RO has granted service connection for arthritis of both 
ankles, arthritis of the left hip, and residuals of a gunshot 
wound of the right leg (including tibia fracture residuals); 
the RO has most recently referred to this issue as service 
connection for right leg arthritis.  

The present Board decision addresses the issues of service 
connection for an eye disorder, and a higher rating for a 
left wrist disability.  The remand at the end of the decision 
addresses the issues of service connection for right leg 
arthritis, and a higher rating for bilateral hearing loss.


FINDINGS OF FACT

1.  Current glaucoma of the eyes began during the veteran's 
active service.

2.  The veteran's left wrist disability (residuals of 
fracture of the left distal ulna) involves his minor upper 
extremity, and it is manifested by no more than some 
limitation of motion and no ankylosis of the wrist.



CONCLUSIONS OF LAW

1.  Glaucoma of the eyes was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for a rating higher than 10 percent for a 
left wrist disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran had initial active duty for training in the Army 
from April 1956 to August 1956, and he had some later Reserve 
service.  He then had active duty in the Army from April 1958 
to April 1991, ending with retirement based on length of 
service.

The veteran's service medical records show that in May 1974 
he was found to have a cyst (lined by granulation tissue) on 
his left lower eyelid of several months duration; he 
underwent minor surgical excision.  In April 1976, he was 
diagnosed with mixed astigmatism of both eyes; external eye 
examination and opthalmoscopy were negative.  On evaluation 
in April 1987 to rule out glaucoma based on readings of 
elevated intraocular pressures, the assessment was mild 
ocular hypertension.  Several periodic examination reports 
indicate that he wore glasses for reading.  On annual medical 
history report in July 1988, he was noted as having 
presbyopia.  On his separation medical history in February 
1991, he reported having had ear trouble, hearing loss, and 
broken bones.   On the accompanying separation physical 
examination, all systems were normal, except for, in 
pertinent part, bilateral hearing loss, and presbyopia.  

At a post-service examination in August 1992, the veteran was 
diagnosed with compound hypermetropic astigmatism with 
presbyopia, and with high intraocular pressures.  In April 
1993, after continued findings of elevated intraocular 
pressure, he was assessed as having probable primary open-
angle glaucoma.  

The veteran underwent a series of examinations for the VA in 
July 1997.  The examinations were performed in Europe, where 
the veteran lives.  On the general medical examination, 
diagnoses included residuals of an ulna fracture with 
slightly restricted supination of the forearm and early 
arthritis of the left wrist, affecting the radiocarpal joint.  
He also had progressive Parkinsonism of unclear nature.

A July 1997 opthalmological examination noted that he had had 
no infection, injury, trauma, or surgery of the eyes.  He had 
a history of glaucoma since 1989 in both eyes, with pressures 
between 28 and 30 mm Hg, but currently without therapy and 
without visual field reduction.  The diagnosis was astigmatus 
mixus, presbyopia, color blindness in both eyes, no 
glaucomatous visual field constriction of the eyes, and 
retinal schisis in the left eye.  

The July 1997 orthopedic examination identified a well healed 
horizontal scar of 4.8 centimeters over the palmar aspect of 
the left wrist.  Range of motion of the left wrist was 
normal: dorsiflexion to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 40 degrees, and radial deviation 
to 30 degrees.  There was audible crepitus while moving the 
wrist, but currently no pain on use.  X-rays showed a bony, 
consolidated, healed fracture with slight malalignment of the 
distal ulna; there also was slight narrowing of the 
radiocarpal articular space and slightly increased 
subchondral sclerosing of the articular face of the distal 
radius.  Somewhat dispersed bone structures were in the 
radial styloid process.  The diagnosis was status post 
fracture of the left distal ulna, well healed with slight 
malalignment.  

On orthopedic examination for the VA in July 2002, the 
veteran stated that he did not use the left arm and hand too 
much any more.  He stated that the left wrist and hand could 
not sustain weights and that he dropped things from his left 
hand.  It was noted he is right-handed.  Gross power of the 
arms was within normal limits, but there was an intention 
tremor involving both upper extremities during any maximum 
motion achieved.  On testing of the left elbow, extension was 
to 0 degrees (compared to a normal of 0 degrees); flexion was 
to 140 degrees (normal: 130-150 degrees); pronation was to 90 
degrees (normal: 90 degrees); and supination was to 90 
degrees (normal: 90 degrees).  There was no determinable pain 
on use, or weakness or fatigability on repetitive motion; 
coordination was undisturbed, and speed and endurance were 
normal.  X-rays of the left elbow were unremarkable with no 
evidence of any degenerative changes due to previous trauma.  
Range of motion of the left wrist consisted of dorsiflexion 
to 70 degrees (compared to a normal measurement of 70 
degrees); palmar flexion to 70 degrees (normal: 80 degrees); 
ulnar deviation to 40 degrees (normal: 30 degrees); radial 
deviation to 30 degrees (normal: 20 degrees).  There was no 
determinable pain on use, weakness or fatigability after 
repetitive action, instability, or abnormal movement.  The 
intention tremor was compatible with Parkinsonism.  Strength 
and speed were normal.  There was no limitation of endurance 
due to orthopedic reasons.  X-rays showed status post 
consolidated distal ulnar fracture in unremarkable alignment 
with no other remarkable findings.  The diagnosis was a 
normally healed left distal ulnar fracture without any 
further pathological findings and resulting in no significant 
orthopedic limitation of motion or function of the left 
wrist; also there was no pathology found for the left elbow.    

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims for service connection 
for a disability of the eyes, and for a rating higher than 10 
percent for a service-connected left wrist disability.  He 
has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent records 
and medical examinations have been obtained.  The notice and 
duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).





A.  Service connection for an eye condition

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Congenital or developmental defects, and refractive error of 
the eye, are not diseases or injuries for VA compensation 
purposes and may not be service connected.  38 C.F.R. 
§§ 3.303(c), 4.9.

The veteran's service and post-service medical records show 
some refractive error of vision, but regulation prohibits 
service connection for such condition.

However, the service medical records also show that the 
veteran was first diagnosed with glaucoma during his lengthy 
active service.  While there has been no visual field 
restriction as of the most recent VA examination, the record 
shows that some glaucome, with increased intraocular 
pressure, has continued since service.  The Board finds that 
glaucoma of the eyes began in service.  This condition was 
incurred in service, warranting service connection.  The 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been 
considered in making this decision.

B.  Rating higher than 10 percent for left wrist disability.

Service connection and a 10 percent rating have been in 
effect for a left wrist disbility (residuals of a fracture of 
the left distal ulna) effective since May 17, 1993, and the 
veteran contends that a higher rating is warranted.  

This is an initial rating case, on the initial grant of 
service connection, and thus different percentage ratings for 
the disability may be assigned for different periods of time 
since the effective date of service connection based on the 
facts found (i.e., "staged ratings").  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity, and separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Normal dorsiflexion of the wrist is 70 degrees.  Normal 
palmar flexion is 80 degrees.  Normal ulnar deviation of the 
wrist is 45 degrees.  Normal radial deviation is 20 degrees.  
38 C.F.R. § 4.71, Plate I.

The veteran is right-handed, and thus the service-connected 
left wrist disability involves the minor upper extremity.

The maximum rating for limitation of motion of the wrist is 
10 percent, and such is assigned when palmar flexion is 
limited in line with forearm, or where dorsiflexion is less 
than 15 degrees.  38 C.F.R. § 4.71a, Code 5215.  The 
veteran's left wrist disability is already rated the maximum 
10 percent under this code.  As this is the maximum rating 
for limitation of wrist motion, the effects of pain on motion 
do not permit a higher rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59; Spencer v. West 13 Vet.App. 376 (2000).  Under 
38 C.F.R. § 4.71a, Code 5214, higher ratings may be assigned 
for ankylosis of a wrist (i.e., when the joint is fixed in 
one position), but the veteran does not have ankylosis of the 
left wrist.  

Malunion of the ulna, with bad alignment, in the minor arm 
warrants a 10 percent rating.  Impairment of the ulna 
involving nonunion of the lower half on the minor side 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5211.  
While the veteran may have malunion of the left ulna from the 
old fracture, there is no nonunion, and thus a higher rating 
under this code is not permitted.

The weight of the credible evidence demonstrates that the 
service-connected left wrist condition has been no more than 
10 percent disabling at any time since the effective date of 
service connection.  Fenderson, supra.  As the preponderance 
of the evidence is against this claim for a higher rating for 
a left wrist disability, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for glaucoma of the eyes is granted.

A higher rating for a lef wrist disability is denied.


REMAND

The veteran also claims service connection for right leg 
arthritis, and a higher (compensable) rating for service-
connected bilateral hearing loss.  The Board finds that there 
is a further VA duty to assist in developing evidence 
pertinent to these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

With respect to the certified issue of service connection for 
right leg arthritis, the RO should obtain clarification from 
the veteran as to whether there is any such claim and appeal.  
There is some confusion in the file as to whether the veteran 
is really pursuing such matter.  In this regard, arthritis 
means inflammation of joints.  As to the right lower 
extremity, there might be arthritis of the joints of the 
ankle, knee, or hip; but there would not per se be arthritis 
of the "leg."  In the present case, the RO initially denied 
service connection for hip and "leg" arthritis.  
Subsequently the RO granted service connection for arthritis 
of both ankles, arthritis of the left hip, and residuals of a 
gunshot wound of the right leg (including tibia fracture 
residuals).  On remand, the veteran should clarify if he is 
appealing for any right lower extremity problem which has not 
already been service-connected.  Then, any indicated 
development should be undertaken on the claimed condition.

The last VA examination for service-connected bilateral 
hearing loss was about six years ago, and the veteran claims 
the condition has worsened.  Under such circumstances, a 
current examination is warranted.

Accordingly, these issues are remanded for the following:

1.  The RO should ask the veteran and 
his representative to clearly indicate 
what, if any, right lower extremity 
disability is being claimed for service 
connection.  It should be pointed out 
that there is no such thing as arthritis 
of the "leg," and that as to the right 
lower extremity he is already service-
connected for arthritis of the right 
ankle and for residuals of a gunshot 
wound of the right leg (including tibia 
fracture residuals).  If warranted, the 
RO should develop additional evidence on 
the specific right lower extremity 
condition which the veteran claims for 
service connecition (and which is not 
already service-connected).

2.  The RO should have the veteran 
undergo an audiology examination to 
determine the current severity of 
service-connected bilateral hearing 
loss.  All findings necessary for 
evaluating the condition under the 
rating schedule criteria should be 
provided.

3.  The RO should thereafter review the 
claims remaining on appeal.  If action 
is adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

During the remand, the appellant has the right to submit 
additional evidence and argument on the matters the Board is 
remanding to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



